



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Larmond, 2013
    ONCA 150

DATE: 20130312

DOCKET: C54922

Rosenberg, Juriansz and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Michael Larmond

Appellant

Delmar M. Doucette, for the appellant

J. Sandy Tse, for the respondent

Heard and released orally: March 7, 2013

On appeal from the conviction entered on October 18, 2011
    by Justice Edward P. Belobaba of the Superior Court of Justice, sitting with a
    jury.

ENDORSEMENT

[1]

We agree that the trial judge was not required to give his opinion as to
    the strength of the evidence, but as the trial judge and the parties
    interpreted the question, it could be answered by pointing to the critical
    evidence in the case, without expressing an opinion.

[2]

Whether a question has been adequately answered depends on the context.
    An important contextual factor in this case was that the trial judge had not
    reviewed the evidence in his charge.  Since after a day of deliberation the
    jury was having difficulty with appreciating the significant parts of the
    evidence, the trial judge should have at least identified those parts of the
    evidence, such as the critical importance of McCallums original identification
    and Simmonds identification evidence.

[3]

This was not a strong Crown case, and we have not been persuaded that
    this error did not result in a reversible error. This is not a safe case to
    apply the proviso in s. 686(1)(b)(iii).

[4]

Accordingly, the appeal is allowed, the conviction set aside and a new
    trial ordered.

M. Rosenberg J.A.

R.G. Juriansz J.A.

Gloria Epstein J.A.


